DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 05/11/2021 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 08/18/2021 by Applicant’s Attorney, Richard Edge.

The application has been amended as follows:

CLAIMS: 

Cancel withdrawn claims 11-18.

1. An assembly frame for assembly of a module of a control panel, comprising: 
configured to accept and support a faceplate of [[a]] the module to orient a front of the faceplate forward and a back of the face plate rearward for ease of viewing and access by a user during assembly of [[a]] the module, the faceplate frame including mounting features to which the faceplate of the [[of the]] module is to be mounted; 
a first side frame pivotably coupled to a first lateral side of the faceplate frame and rotatable between a first position and a second position, the first side frame extending rearward from the faceplate frame in the first position and the second position to provide accessibility to the user during assembly, the first side frame including mounting features [[for temporarily mounting]] to temporarily mount a first cross brace to support components of the module during assembly and after permanent mounting of the cross brace during installation of the module into a control panel frame; and 
a second side frame coupled to the faceplate frame at a second lateral side that is opposite the first lateral side of the faceplate frame and the first side frame, the second side frame extending rearward from the faceplate frame to provide accessibility to the user during assembly, the second side frame including mounting features [[for temporarily mounting]] to temporarily mount a second cross brace to support components of the module during assembly and after permanent mounting during installation of the module into [[a]] the control panel frame, 
wherein the faceplate frame, the first side frame, and the second side frame of the assembly frame [[is]] are configured for temporary mounting of  [[module]] components of the module, the faceplate of the module, the first cross brace, and the second cross brace respectively during wiring and mounting of the components of the module to the faceplate of the module, the first cross brace, and the second cross brace respectively to form an assembled module and configured for removal of [[an]] the assembled module to install the assembled module to [[a]] the control panel frame.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards an assembly frame for assembly of a module of a control panel. The prior art fails to disclose or render obvious all of the limitations of independent claim 1. Specifically, the prior art fails to disclose or render obvious the following limitations in combination with the rest of the claim limitations of claim 1: 
an assembly frame for assembly of a module of a control panel comprising a faceplate frame for supporting a faceplate of the module as claimed, a first side frame pivotably coupled to the faceplate frame for temporarily mounting a first cross brace that supports components of the module and is to be installed into the module as claimed, and a second side frame pivotably coupled to the faceplate frame for temporarily mounting a second cross brace that supports components of the module and is to be installed into the module as claimed, wherein the assembly frame is configured for temporary mounting of the components of the module and the cross braces during wiring and configured for removal of and assembled module with the components and cross braces to install the assembled module to a control panel frame as claimed.

The following are the closest prior art that alone or in combination do not disclose or render obvious a faceplate frame for mounting a faceplate of a module, a first and second side frame for temporarily mounting cross braces that support components of the module wherein the assembly frame is configured for removal of a module assembled with the temporarily mounted components of the module and the cross braces as claimed in claim 1:
US 2002/0140325 discloses a modular enclosure system for electronic equipment with hinged doors.
US 5,588,659 discloses a tool cart for holding various tools that can include tool supports (130, Fig 4) that can pivot outwardly. 
US 10,096,405 discloses a cart for assembling and installing a wire bundle assembly.
US 10,832,835 discloses an adaptive manufacturing table.

Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729